NRICK, O. J.
I concur. While I fully concurred in the conclusion reached in the Thorne Case, that the jury should be left entirely free and without any restrictions from the court in arriving at a conclusion whether to mate a recommendation pursuant to section 4162, referred to by Mr. Justice McCarty, yet, in view of all the facts and circumstances of this case, I am firmly convinced that by what the court said in the instruction objected to it did not and could not have prejudiced the rights of the appellant. The jury, of course, had a right to decline to make any recommendation in this case; and, unless there is something in the instruction which might have induced them to decline to make a recommendation, appellant is not injured, although the court in the instruction made! some observations it should not have made. I can see nothing in the instruction which, in view of all the facts and circumstances of this case, would lead reasonable men to conclude that the jury in any way was, or could havei been, *247influenced in declining to make a recommendation. In view of these facts, it would be useless to grant a rehearing in this case.
STRAIN?, J., concurs in the result, denying a rehearing.